Citation Nr: 1420055	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  08-16 768	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for chronic lower back pain, status post L4-5 fusion. 

2.  Entitlement to an initial evaluation in excess of 20 percent for left shoulder tendonitis. 

3.  Entitlement to an initial compensable evaluation for a left tibial stress fracture. 

4.  Entitlement to an initial compensable evaluation for a right tibial stress fracture. 

5.  Entitlement to an initial compensable evaluation for a scar of the left posterior superior thorax. 

6.  Entitlement to an initial evaluation in excess of 10 percent for a scar of the left lower abdomen.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1993 to May 2005. 

This matter is before the Board of Veterans' Appeal (Board) from a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  Jurisdiction of the appeal was subsequently transferred to the Montgomery, Alabama RO. 

On his VA Form 9, dated June 2008, the Veteran requested a hearing before a member of the Board at the RO.  A hearing on appeal will be granted if the appellant expresses a desire to appear in person.  38 C.F.R. § 20.700 (2013).  In this case, in a letter dated July 2008, VA notified the Veteran that he was scheduled for a Travel Board hearing before a member of the Board on August 6, 2008.  This notice was mailed to the Veteran's last known address of record.  It was not returned as undeliverable by the postal service.  The Veteran failed to report for this scheduled hearing without good cause.  VA has received no communication, written or otherwise, from the Veteran.  Because the Veteran has failed to appear for his scheduled hearing without good cause and there has been no request for postponement, his request for a hearing will therefore be considered withdrawn.  38 C.F.R. § 20.704(d) (2013). 

In May 2012, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In May 2013, the RO granted service connection on a secondary basis for radiculopathy associated with the Veteran's back disability.  As the Veteran has not appealed either the evaluation or effective date assigned to these disabilities, these matters are not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The issues pertaining to the Veteran's tibial disabilities have been recharacterized to comport with the evidence of record.
 

FINDINGS OF FACT

1.  Chronic lower back pain, status post L4-5 fusion has manifested with painful motion equating to forward flexion of the thoracolumbar spine to 30 degrees or less; ankylosis, incapacitating episodes due to intervertebral disc syndrome (IVDS), and objective neurologic abnormalities other than radiculopathy of the lower extremities has not been shown.

2.  Left shoulder tendonitis has manifested by flexion to 90 degrees with painful motion; ankylosis of scapulohumeral articulation, other impairment of the humerus, including fibrous union of the humerus, or impairment of the clavicle or scapula has not been shown.

3.  Right and left tibial stress fractures have manifested with pain and difficulty with running and prolonged standing equating to no more than slight impairment.

4.  A scar of the left posterior superior thorax has manifested by pain.

5.  A scar of the left lower abdomen has manifested by pain.



CONCLUSIONS OF LAW

1.  The criteria for an initial 40 percent evaluation, but no higher, for chronic lower back pain, status post L4-5 fusion, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5241 (2013).

2.  The criteria for an initial evaluation in excess of 20 percent for left shoulder tendonitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5200-5203 (2013).

3.  The criteria for an initial 10 percent evaluation, but no higher, for left tibial stress fractures have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, Diagnostic Code 5262 (2013).

4.  The criteria for an initial 10 percent evaluation, but no higher, for right tibial stress fractures have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, Diagnostic Code 5262 (2013).

5.  The criteria for an initial 10 percent evaluation, but no higher, for a scar of the left posterior superior thorax have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.118, Diagnostic Code 7804 (2008).

6.  The criteria for an initial evaluation in excess of 10 percent for a scar of the left lower abdomen have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.118, Diagnostic Code 7804 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

The appeal arises from the Veteran's disagreement with initial evaluations following the grant of service connection.  Once service connection is granted, the claim is substantiated, and additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet.App. 112 (2007).

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained; he did not identify any outstanding treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Pursuant to the Board's May 2012 remand, the Veteran was informed in a January 2013 letter that his claims file was rebuilt and he was requested to submit any evidence that he had that may not have been in the claims file.  Additionally, the RO requested and obtained all available service records, which complied with the remand.

VA examinations were most recently conducted in March 2013, which was pursuant to the Board's May 2012 remand.  The record does not reflect that these examinations are inadequate for rating purposes as the reports contain sufficient evidence by which to rate the disabilities in the context of the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).  Thus, VA's duty to assist has been met.

II. Increased Ratings

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R., Part 4 (2013).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work. § 4.2.

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  § 4.7.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is propriety of the initial evaluation assigned, evaluation of all the medical evidence since the grant of service connection is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Additionally, consideration of the appropriateness of "staged rating" must be given.  Id.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).

1. Chronic Lower Back Pain, Status Post L4-5 fusion

The Veteran seeks an initial evaluation in excess of 20 percent for chronic lower back pain, status post L4-5 fusion, which has been evaluated under Diagnostic Code 5241 for "spinal fusion."

Under the General Rating Formula for Diseases and Injuries of the Spine, the disability is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the thoracolumbar spine warrants a 50 percent evaluation, and unfavorable ankylosis of the entire spine is rated 100 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5241 (2013).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

Note 1: For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

The Veteran's service treatment records document low back pain and limitation of motion.  There are at least two military examinations with ranges of motion indicates stroke lumbar flexion limited to 15 degrees.  At a January 2005 medical examination by the Medical Evaluation Board, the Veteran reported low back pain.  The examiner reported that the Veteran could only walk at his own pace and could not lift more than 25 pounds.  On physical examination, thoracolumbar flexion was to 15 degrees.

A VA examination was conducted in February 2005 prior to the Veteran's separation from service.  Muscle spasm was present, but there was no ankylosis.  The Veteran's forward flexion of the thoracolumbar spine was to 80 degrees with pain at 80 degrees.  The examiner noted that range of motion was additionally limited by painful motion, fatigue, weakness and lack of endurance.  There was no IVDS.  The diagnosis was status post spinal fusion.

Post-service treatment records show low back pain and limitation of motion.  They do not show ankylosis of the thoracolumbar spine.

At a March 2013 VA medical examination, the Veteran described recurrent back pain with radiation to his lower extremities.  On physical examination, thoracolumbar spine range of motion included: forward flexion to 35 degrees, with objective evidence of pain at zero degrees.  There was additional function loss on repetitive range of motion testing.  The following factors contribute to the Veteran's back disability:  less movement than normal, weakened movement, incoordination, pain on movement, instability of station, disturbance of locomotion, interference with sitting, standing, and or weight-bearing.  There was no evidence of ankylosis, IVDS, or incapacitating episodes over the past 12 months.  The examiner noted that there were no objective neurologic abnormalities (other than radiculopathy, for which the Veteran is separately service connected).

Based on this evidence, limitation of forward flexion of the thoracolumbar spine has equated to 30 degrees or less with consideration of painful motion and other factors.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 202 (1995).  Although range of motion has not objectively been measured to that level since service, the examiners have indicated that the Veteran has additional functional loss due to the painful motion and other factors.  Resolving reasonable doubt in his favor, the Board finds that the criteria for an initial 40 percent rating under the General Formula have been met.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.71a, Diagnostic Code 5241.

The criteria for a 50 percent rating, the next higher rating, have not been met because there is no evidence of unfavorable ankylosis of the entire thoracolumbar spine.  While painful motion has been shown to have its onset at zero degrees, the evidence does not show that the Veteran's limitation of motion equates to ankylosis.  He retains some motion and the examiners have expressly stated that ankylosis is not present.  Pain itself is not the issue but rather the functional loss due to pain.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Alternatively, the Veteran does not contend and the record does not show any order or directive from a doctor requiring bed rest, and there is no indication that a doctor's care was required during such periods.  In the absence of any medical statement indicating that bed rest and regular treatment were required, the definition of "incapacitating episode" has not been met at any time during the appellate period and evaluation under those criteria is not appropriate.  Furthermore, a separate rating for associated objective neurologic abnormalities is not warranted as no such abnormality is evident in the record other than radiculopathy for which service connection has already been granted.  Therefore, while an initial rating of 40 percent is warranted for the Veteran's service-connected back disability, the preponderance of the evidence is against an even higher initial rating.

Consideration has been given regarding whether the schedular rating is inadequate, requiring that the RO refer the claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2013).

An initial determination must be made as to whether the schedular criteria reasonably describe the severity and symptoms of the claimant's disability.  If the schedular rating criteria do reasonably describe the severity and symptoms of the claimant's disability, referral for extraschedular consideration is not required and the analysis stops.  If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other "related factors," such as marked interference with employment and frequent periods of hospitalization.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).
 
Here, the first Thun element is not satisfied.  The Veteran's service-connected back disability is productive of pain, stiffness, numbness, limited motion, and radiculopathy of the lower extremities.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  

The diagnostic codes in the rating schedule corresponding to disabilities of the spine provide disability ratings on the basis of limitation of motion and incapacitating episodes.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the schedular rating criteria reasonably describe the Veteran's disability picture, which is productive of pain, stiffness, numbness, limited motion, and radiculopathy.  In short, there is nothing exceptional or unusual about the Veteran's back disability because the rating criteria reasonably describe her disability level and symptomatology.  Thun, 22 Vet. App. at 115.  As the schedular rating criteria reasonably describe the severity and symptoms of the Veteran's back disability, referral for extraschedular consideration is not required.  

2. Left Shoulder Tendonitis

The Veteran seeks an initial evaluation in excess of 20 percent for left shoulder tendonitis.  The evidence shows that the Veteran's left hand is his non-dominant minor hand.  The disability has been evaluated as analogous to tenosynovitis, which is evaluated based on limitation of motion similar to arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5024.

Diagnostic Code 5201 provides disability ratings on the basis of limitation of motion of the shoulder.  A 30 percent rating, the maximum rating under this diagnostic code, is warranted for the minor shoulder flexion limited to 25 degrees from side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Other diagnostic codes that potentially apply to the shoulder include Diagnostic Code 5200, which provides disability ratings on the basis of ankylosis of scapulohumeral articulation.  A 30 percent rating is warranted for intermediate ankylosis between favorable and unfavorable of the minor shoulder and arm.  A 40 percent rating is warranted for unfavorable abduction limited to 25 degrees from side.  38 C.F.R. § 4.71a, Diagnostic Code 5200.

Diagnostic Code 5202 provides disability ratings on the basis of other impairment of the humerus.  A 40 percent rating for the minor shoulder and arm is warranted for fibrous union of the humerus.  A 50 percent rating is warranted for nonunion of (false flail joint) the humorous.  A 70 percent rating is warranted for loss of head of (flail shoulder) the humerus.  38 C.F.R. § 4.71a, Diagnostic Code 5202.

At January 2005 medical examination by the Medical Evaluation Board, the Veteran had full range of motion of the left shoulder.

The pre-discharge VA examination in February 2005 reflects flexion of the left shoulder to 180 degrees and abduction to 180 degrees.  The general appearance and x-rays of the left shoulder were within normal limits. The diagnosis was left shoulder tendonitis/arthritis.

During a March 2013 VA medical examination, the Veteran described pain to the left shoulder on weight-bearing, numbness, and chronic pain.  The Veteran reported that he was unable to lift heavy objects with his left shoulder and that he cannot do projects around the house.  On physical examination, flexion was to 160 degrees, with objective evidence of pain at 90 degrees.  Abduction was to 160 degrees, with objective evidence of pain at 90 degrees.  There was additional limitation of range of motion following repetitive use testing.  Functional impairment of the shoulder and arm included less than normal movement, weakened movement, incoordination, and pain on movement.  Specific tests for rotator cuff conditions were negative.  There is a history of recurrent dislocation of the glenohumeral (scapulohumeral) joint, specifically, guarding of movement only at shoulder level.  Crank apprehension and relocation test was positive.  There was no arthritis or AC joint condition or any other impairment of the clavicle or scapula.

Limitation of minor arm flexion to 90 degrees with pain does not more nearly approximate or equate to flexion limited to 25 degrees, the criterion for a 30 percent rating, the next higher rating, under Diagnostic Code 5201, even considering functional loss due to pain, weakness, excess fatigability, swelling, deformity, atrophy, or painful movement, under 38 C.F.R. §§ 4.40, 4.45, 4.59, and repetitive motion.  Additionally, the earlier VA examination showed normal range of motion.  For these reasons, the preponderance of the evidence is against an initial evaluation in excess of 20 percent under Diagnostic Code 5201.

Additionally, there is no evidence of ankylosis of scapulohumeral articulation; other impairment of the humerus, including fibrous union of the humerus; or impairment of the clavicle or scapula, which might warrant higher disability ratings under Diagnostic Codes 5200, 5202, or 5203.  

Consideration has been given regarding whether the schedular rating is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of extraschedular rating under 38 C.F.R. § 3.321(b)(1).

The evidence shows that the Veteran's service-connected left shoulder disability results in less than normal movement, weakened movement, incoordination, and pain on movement.  As a result, the Veteran is unable to lift heavy objects with his left shoulder and that he cannot do projects around the house.

The rating criteria considered in this case reasonably describe the Veteran's disability level and these symptoms.  While the effects specific to the Veteran are not noted in the criteria, the symptoms underlying the effects are contemplated.  The Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for the service-connected left shoulder disability is adequate, and referral is not required.  Thun, 22 Vet. App. at 111; 38 C.F.R. § 3.321(b)(1).


3. Bilateral Tibial Stress Fractures

The Veteran seeks initial compensable evaluations for his left and right tibial stress fractures, which are currently rated by analogy under Diagnostic Code 5262 for "impairment of the tibia and fibula."

Under Diagnostic Code 5262, a 10 percent rating is warranted for malunion of the tibia and fibula with slight knee or ankle disability.  A 20 percent rating is warranted for malunion of the tibia fibula with moderate knee or ankle disability.  A 30 percent rating is warranted for malunion of the tibia and fibula with marked knee and ankle disability.  A 40 percent rating is warranted for nonunion of the tibia and fibula with loose motion, requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

During a January 2005 medical examination by the Medical Evaluation Board, the Veteran complained of shin pain and difficulty running.  The legs were normal with full range of motion.  The February 2005 VA examiner noted that the disabilities resulted in pain and difficulty running.  Although the diagnosis was stress fracture, x-rays of the right and left tibia and fibula were normal.

During a March 2013 VA medical examination, the Veteran described painful stress fractures of tibia (shins) due to constant running.  He reported that he no longer runs because of the pain and that standing for long periods of time can be painful.  As to employability, the Veteran reported that sometimes he cannot do his job because it requires him to stand for long periods of time.

On physical examination, left and right knee flexion was to 140 degrees or greater, with no objective evidence of painful motion.  There was no change on repetitive testing.  Functional impairment was pain to the right shin with walking.  The examination report showed no knee instability, meniscal conditions or surgery, scars, or x-ray evidence of subluxation.  

Resolving reasonable doubt in favor of the Veteran, the Board finds that his shin splints result in, at worst, slight impairment of the tibia and fibula.  Although malunion has not been shown as x-rays have been normal, the Veteran's symptomatology more closely approximates this level of impairment.  Thus, the criteria for an initial 10 percent evaluation have been met for both the right and left leg.

While the Veteran experiences pain and difficulty with running and standing, he maintains normal or near normal range of motion and he is able to walk.  The Board finds that the Veteran's disability picture does not more nearly approximate or equate to moderate impairment of the tibia and fibula, even considering functional loss due to pain, weakness, excess fatigability, swelling, deformity, atrophy, or painful movement, under 38 C.F.R. §§ 4.40, 4.45, 4.59, and repetitive motion.  For this reason, the preponderance of the evidence is against a rating higher than 20 percent under Diagnostic Code 5202.

Additionally, the evidence does not show ankylosis of a related joint, instability and subluxation, dislocated or removed semilunar cartilage, limitation of motion of, instability or subluxation, or genu recurvatum, which might warrant higher disability ratings under Diagnostic Codes 5256, 5257, 5258, 5259, 5260, 5261, or 5263.

Consideration has been given regarding whether the schedular rating is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of extraschedular rating under 38 C.F.R. § 3.321(b)(1).

The evidence shows that the Veteran's service-connected tibial disabilities result in pain and difficulty with running and prolonged standing.  

The rating criteria considered in this case reasonably describe the Veteran's disability level and these symptoms.  While the effects specific to the Veteran are not noted in the criteria, the symptoms underlying the effects are contemplated.  The Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluations for the service-connected tibial disabilities are adequate, and referral is not required.  Thun, 22 Vet. App. at 111; 38 C.F.R. § 3.321(b)(1).

4. A Scar of the Left Posterior, Superior Thorax

The Veteran seeks an initial compensable evaluation for a scar of the left posterior superior thorax, which is currently rated under Diagnostic Code 7802 for scars covering a large area.

Diagnostic Code 7801 allows for a 10 percent rating, or higher, for scars, other than on the head, face, or neck, that are deep or that cause limited motion, which are an area exceeding 6 square inches (39 sq. cm.) or greater.  A note, following the criteria, defines a deep scar as one associated with underlying soft tissue damage.  Diagnostic Code 7802 provides for a maximum 10 percent rating for scars, other than on the head, face, or neck, that are superficial and that do not cause limited motion with an area of 144 square inches (929 sq. cm.) or greater.  A note, following the criteria, defines a superficial scar as one not associated with underlying soft tissue damage.  Under Diagnostic Code 7803, a maximum 10 percent rating is warranted for unstable superficial scars.  A note, following the criteria, defines an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar.  Diagnostic Code 7804 provides for a maximum 10 percent rating for superficial scars that are painful on examination.  Under Diagnostic Code 7805, scars are to be rated on the basis of limitation of function of the affected part.  38 C.F.R. § 4.118 (2008).

During the pendency of the appeal, the rating schedule for evaluating scars was revised and amended.  See 73 Fed. Reg. 54708-12 (Sept. 23, 2008).  The effective date of the revisions is October 23, 2008, and the revised criteria apply to all applications for benefits received by VA on or after that date.  Because the Veteran's claim was received prior to October 23, 2008, the revised criteria are not for application in his case.

The evidence of record, including a January 2005 medical examination report by the Medical Evaluation Board and a March 2013 VA medical examination report, shows that the Veteran has one 5.5 cm., linear scar under his left shoulder blade.  A February 2005 VA examination notes a 4 cm by 1 cm scar.  He reports that the scar is painful.

Some of the evidence shows that the scar is not painful, but other evidence shows that it is painful on examination.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the service-connected scar of the left posterior superior thorax has manifested by pain since the award of service connection.  Thus, an initial rating of 10 percent is warranted.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  A 10 percent rating is the maximum schedular rating for painful scar.  A higher or separate initial rating is not warranted for the scar as the criteria for such a rating have not been met.

The evidence shows that the Veteran's service-connected scar results in pain; the rating criteria considered in this case reasonably describe the Veteran's disability level and these symptoms.  The Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for the service-connected scar disability is adequate, and referral is not required.  Thun, 22 Vet. App. at 111; 38 C.F.R. § 3.321(b)(1).

5. A Scar of the Left Lower Abdomen

The Veteran seeks an initial evaluation in excess of 10 percent for a surgical scar of the left lower abdomen, which is currently rated under Diagnostic Code 7804.

The medical evidence of record, including a January 2005 medical examination report by the Medical Evaluation Board and a March 2013 VA medical examination report, show that the Veteran has one 13 cm., linear surgical scar on his left, lower abdomen.  A similar scar was described during the February 2005 VA examination.  He reports that the scar is sore, numb, and painful. 

A 10 percent rating is the maximum schedular rating for painful scar.  See 38 C.F.R. § 4.118, Diagnostic Code 7804.  A higher or separate initial rating is not warranted for the scar as the criteria for such a rating have not been met.


The evidence shows that the Veteran's service-connected scar results in numbness and pain; the rating criteria considered in this case reasonably describe the Veteran's disability level and these symptoms.  The Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for the service-connected scar disability is adequate, and referral is not required.  Thun, 22 Vet. App. at 111; 38 C.F.R. § 3.321(b)(1).

III. Total Disability Rating Based on Individual Unemployability (TDIU)

The Board acknowledges the holding in Rice v. Shinseki, 22 Vet.App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability. 

In the present case, there is no indication in the record that reasonably raises a claim of entitlement to a TDIU.  While the Veteran has indicated that he is occasionally unable to perform his current job because it requires prolonged standing, and that he has difficulty running and cannot lift objects overhead, he has made no contentions, and the record includes no evidence, indicating that his service-connected disabilities prevent him from obtaining or maintaining substantially gainful employment.  In fact, the Veteran has remained employed throughout the pendency of his appeal.  Thus, the Board finds that a claim for entitlement to a TDIU is not raised by the record and is not before the Board at this time.



ORDER

An initial 40 percent evaluation, but no higher, for chronic lower back pain, status post L4-5 fusion is granted, subject to the laws and regulations governing the payment of monetary awards.

An initial evaluation in excess of 20 percent for left shoulder tendonitis is denied.

An initial 10 percent evaluation, but no higher, for a left tibial stress fracture is granted, subject to the laws and regulations governing the payment of monetary awards.

An initial 10 percent evaluation, but no higher, for a right tibial stress fracture is granted, subject to the laws and regulations governing the payment of monetary awards.

An initial 10 percent evaluation, but no higher, for a scar of the left posterior superior thorax is granted, subject to the laws and regulations governing the payment of monetary awards.

An initial evaluation in excess of 10 percent for a surgical scar of the left lower abdomen is denied.



____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


